Mr. Justice Sears delivered the opinion of the court. The order of April 5, 1897, by which the various items of the receiver’s report were passed upon by the court and allowed or disallowed, and by which a balance of $1,882.16 was decreed to be in the hands of the receiver, subject to the further order of the court, was final. So far as the record discloses, neither of appellants was dissatisfied with this decree, lío appeal was taken from it. There then remained nothing but the distribution of the fund, so decreed to be in the hands of the receiver. It is the order of distribution from which this appeal is prosecuted. By that order the fund is decreed to appellee, Hadfield. In this there was no error. Appellee was the owner of the equity of redemption during the entire period of redemption, when this fund accrued from rents and profits. He was entitled to such rents and profits after the complete satisfaction of the mortgage debt, which ivas foreclosed. That debt was completely satisfied when the deficiency decree was paid, and the balance remaining was properly decreed to appellee. Davis v. Dale, 150 Ill. 239. Appellant Stevens has no rights as to this fund, for his fights were finally disposed of by the decree of April 5, 1897. Appellant Eggleston has no claim to the fund by reason of his being purchaser at the foreclosure sale.» He took the estate subject to all prior liens, and he was required to know that the mortgagor, or owner of the equity of redemption, would be entitled to the possession and rents of the premises pending the running of the period of redemption. Davis v. Dale, supra. The cross-errors assigned are as to that part of the decree which appropriates $50 of the fund in the hands of the receiver to payment of costs of the proceeding, and to the refusal of the court to order interest paid upon the sum in the hands of the receiver. In neither respect do we think that appellee can complain. The order as to costs in a chancery proceeding is within the discretion of the chancellor. There is no equitable reason why the receiver should be charged with interest. The delay between the settling of his account and the order of distribution is not to be imputed to any fault upon his part. The decree is affirmed.